DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The claims filed on 12/18/2019 are acknowledged.
Claims 1-8 are pending for examination.
It is noted that applicant submitted preliminary amendments on 09/30/2019. The latest claim set filed on 12/18/2019 does not rewrite the entire claim with all changes (e.g., additions and deletions) and identifiers: (Original), (Currently amended), (Canceled), (Withdrawn), (Previously presented), (New)…etc. The applicant is reminded to properly mark amended texts in all future correspondence according to rules stated in MPEP 37 CFR 1.121(C). The office action has been made according to the claims filed on 12/18/2019 for the purpose of compact prosecution.  

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Objections
Claims 1-2, 4 and 6 are objected to because of the following informalities:  In regard to claims 1 and 6, the claim limitations of “have reflection characteristics different according to the oxygen saturation of hemoglobin” should be read as “have different reflection characteristics . Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. Claims that depend directly or indirectly from claims 1 and 6 is/are also rejected due to said dependency.
Claim limitations of “component acquiring means for acquiring”; “a hemoglobin amount calculating means for calculating”; “oxygen saturation calculating means for calculating”; “a component acquisition step of acquiring”; “a hemoglobin amount calculation step of calculating”; “ an image generating means for generating”; “a display control means for displaying”; “an anastomosis site specifying means for specifying” and “a determining means for determining” as recited in claims 1-6 and 8” invoke 35 USC 112(f) or pre-AIA  35 USC 112, sixth paragraph. However, the written description fails to disclose the corresponding structure(s) for performing the entire claimed functions and to clearly link the structure(s) to the function. The specification is devoid of adequate structure(s) to perform the claimed functions. There is no disclosure of any particular structure, either explicitly or inherently, to perform the recited function(s). As would be recognized by those of ordinary skill in the art, these functions can be performed in any 
	In regard to claim 1, the claim recites “a component acquiring means for acquiring a component and a white component in any two narrow wavelength bands that are reflected from a biological tissue and have reflection characteristics different according to the oxygen saturation of hemoglobin; and a hemoglobin amount calculating means for calculating the hemoglobin amount based on the light component in the two narrow wavelength bands, wherein the hemoglobin amount calculating means corrects the light component in the two narrow wavelength bands based on the blue component and the green component to calculate the hemoglobin amount”. First of all, “the light component”, “the blue component” and “the green component” lack sufficient antecedent bases. Secondly, it is unclear whether “the light component” refers to one of the component and the white component in the two narrow wavelength bands or both components. Furthermore, the relationship(s) between “a component”, “a white component”; “the light component”; “the blue component” and “the green component” are not clearly defined in the claim. Clarification is requested by amendments.
	In regard to claim 2, “the ratio” and “the optical components” lack sufficient antecedent bases. Furthermore, it is unclear whether “the optical components” refers to  “the component and the white component in any two narrow wavelength bands”, “the light component in the two narrow wavelength bands”, or “the blue component” and “the green component”. Clarification is requested by amendments.
the artery” lacks of sufficient antecedent basis.
In regard to claim 4, claim 4 recites “means for switching and displaying” the hemoglobin amount and the oxygen saturation. It is unclear whether the means switches the hemoglobin amount and the oxygen saturation or switches between displaying of the two values. If the later, it is suggested that “switching between displaying” should be set forth. Clarification is requested by amendments.
In regard to claim 5, “the sum value” lacks of sufficient antecedent basis.
In regard to claim 6, “The hemoglobin quantifying method”, “the computer” and “the light component” lack of sufficient antecedent bases. It is suggested “A hemoglobin quantifying method comprising” should be set forth. It is unclear whether claim 6 is a method claim or an apparatus claim since the preamble of claim 6 indicates a method claim but the body of the claim recites “the computer”. If the claim is directed to a computer-implemented method, it is suggested “A computer-implemented hemoglobin quantifying method comprising…” should be set forth. Furthermore, the relationship(s) between “a component”, “a white component”; “the light component”; “the blue component” and “the green component” are not clearly defined in the claim. Clarification is requested by amendments.
In regard to claim 7, “the two narrow wavelength bands” lacks of sufficient antecedent basis. Furthermore, claim 7 recites …“a computer functions as a hemoglobin amount calculating means for calculating a hemoglobin amount based on a light component in the two narrow wavelength bands, wherein the hemoglobin amount calculating means calculates the hemoglobin amount, and the hemoglobin amount calculating means corrects the light component in the two narrow wavelength bands wherein the hemoglobin amount calculating means calculates the hemoglobin amount”. It is unclear the second underlined feature calculates the same hemoglobin amount or calculates a corrected hemoglobin amount based on the corrected light component in the two narrow wavelength bands. Furthermore, the relationship(s) between “a light component in the two narrow wavelength bands”; “a blue component” and “a green component” are not clearly defined in the claim. Clarification is requested by amendments. 
In regard to claim 8, “The treatment support apparatus” and “the oxygen saturation degree of hemoglobin calculated by the oxygen saturation degree calculating means” lack of sufficient antecedent bases. It is suggested that “A treatment support apparatus” should be set forth in the preamble.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Claims that depend directly or indirectly from claims 1 and 6 is/are also rejected due to said dependency.
As described above, the disclosure does not provide adequate structures of the “a component acquiring means for acquiring”; “a hemoglobin amount calculating means for calculating”; “oxygen saturation calculating means for calculating”; “a component acquisition step of acquiring”; “a hemoglobin amount calculation step of calculating”; “ an image generating means for generating”; “a display control means for displaying”; “an anastomosis site specifying means for specifying” and “a determining means for determining” as recited in claims 1-6 and 8. The specification does not demonstrate that the applicant has made an invention that achieves the claimed functions because the invention is not described with sufficient detail such that one or ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed limitation.

Claim Rejections - 35 USC § 112(d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:


Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  In regard to claim 3, the claim recites “wherein the oxygen saturation calculating means calculates the oxygen saturation based on the oxygen saturation of the artery during surgery”. The feature is directed to intended use which does not provide structural limiting effect(s) and does not further limit the structure(s) recited in the claims which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sekiguchi (USPN 4,914,512) teaches an endoscope apparatus comprises the use of 569nm, 577nm, 526nm, and 650nm for calculating and displaying hemoglobin concentration and oxygen saturation. Saitou et al. (USPGPUB 2011/0077462) and Kaku et al. (USPGPUB 2014/0012113) teach endoscope system(s) comprises the use of RGB wavelengths and a white light source for generating normal and special images and a ratio of B/G can be utilized in part to correlate oxygen saturation levels. Chiba (USPN 10,426,325) teaches an endoscope system comprises .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHU CHUAN LIU whose telephone number is (571)270-5507.  The examiner can normally be reached on M-Th (6am-6pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571) 272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CHU CHUAN LIU/Primary Examiner, Art Unit 3791